Citation Nr: 0910972	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  03-34 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the U.S. Navy from 
June 1959 to September 1963 and with the U.S. Army from June 
1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

When the case was last before the Board in February 2008, it 
was remanded for further development by the originating 
agency.  It has since been returned to the Board for further 
appellate action


FINDING OF FACT

The Veteran sustained dental trauma during active duty to 
tooth number 8, 9, and 10; which are missing replaceable or 
treatable carious teeth.


CONCLUSION OF LAW

Dental trauma to teeth numbered 8, 9 and 10 was incurred in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  In light 
of the favorable decision in this case, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007) or 38 C.F.R. § 3.159 (2008).

General Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.1(k), 3.303(a).  Under 38 U.S.C.A. § 1712 
outpatient dental services and treatment, and related dental 
supplies, may be furnished for a dental condition or 
disability when certain enumerated conditions are met.  Under 
the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a 
claim for service connection is also considered a claim for 
VA outpatient dental treatment.

As to each noncompensable service-connected dental condition, 
a determination will be made as to whether it was due to 
combat wounds or other service trauma.  38 C.F.R. § 3.381(b).  
The significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2008).

Compensation is only available for certain types of dental 
and oral conditions listed under 38 C.F.R. § 4.150, such as 
impairment of the mandible, loss of a portion of the ramus, 
and loss of a portion of the maxilla.  Compensation for loss 
of teeth is available only for loss of body substance of the 
maxilla or mandible.  Otherwise, VA may grant service 
connection for dental conditions including treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 
3.381, 17.161.

Analysis

The Veteran contends, essentially, that he suffered trauma to 
his mouth during his tour of duty with the Navy.

The Veteran's September 1959 enlistment examination is 
negative for dental conditions.  Service treatment records 
also include a dental examination from October 1959, showing 
the Veteran was missing teeth numbered 1, 16 and 17; and had 
caries affecting teeth numbered 2, 3, 4, 13, 14, 18, 29, 30 
and 31.  In November 1959, the Veteran did sustain trauma to 
his face, as evidenced in outpatient treatment records 
showing a simple fracture of the nasal bone, without artery 
or nerve involvement.  Records from October 1961 to January 
1962 note dental treatment involving teeth numbered 8, 9 and 
10.  The Veteran underwent an extraction of tooth number 9 
and crowns being placed on teeth numbered 8 and 10.  The 
Veteran also required a suture to his lower lip, in the area 
of tooth number 9.  The Veteran's August 1963 separation 
examination showed tooth number 9 was missing and there was a 
bridge in place, spanning teeth numbered 8 through 10.  The 
separation examination report from February 1969, following 
the Veteran's active duty Army service, showed missing teeth 
numbered 1, 16, 17 and 32.

VA outpatient records from September 2003 show that the 
Veteran's bridge required remaking, and that he had caries or 
a defective restoration involving tooth number 10.

In November 2008, a VA dental examiner reviewed the Veteran's 
claims file and VA dental records through July 2008.  The 
examiner noted that the Veteran had crowns to teeth numbered 
8 and 10, and a prosthesis.  The examiner then noted that 
teeth numbered 8 and 10 were still in place and that a 
porcelain fused metal fixed prosthesis was affixed to replace 
tooth number 9.  The Veteran was described as an active 
dental patient within the VA system.

Here, service treatment records show that the Veteran's tooth 
numbered 9 was missing and teeth numbered 8 and 10 required 
crowns.  Tooth number 10 also had caries or required a new 
restoration.  Subsequent service and post service medical 
evidence shows that the Veteran's teeth have required 
additional treatment.  The Board finds that Veteran's account 
of injury during service is sufficiently credible to 
establish that he suffered in-service trauma to teeth 
numbered 8, 9 and 10.  Accordingly, the Board concludes that 
service connection for treatment purposes due to dental 
trauma is granted for teeth numbered 8, 9 and 10.

In making this determination, the Board notes that 
compensation for a service-connected disability is not 
warranted as there is no evidence of impairment of the 
mandible, loss of a portion of the ramus, loss of a portion 
of the maxilla, or that the Veteran's loss of teeth involves 
the body substance of the maxilla or mandible


ORDER

Entitlement to service connection for treatment purposes, for 
residuals of trauma to teeth numbered 8, 9 and 10 is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


